IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF C.E.-M.J., A        : No. 895 MAL 2014
MINOR                                  :
                                       :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
PETITION OF: S.A.J., FATHER            :



IN RE: ADOPTION OF F.N.J., A MINOR : No. 896 MAL 2014
                                   :
                                   :
                                   : Petition for Allowance of Appeal from the
PETITION OF: S.A.J., FATHER        : Order of the Superior Court



IN RE: ADOPTION OF J.M.J., A MINOR : No. 897 MAL 2014
                                   :
                                   :
                                   : Petition for Allowance of Appeal from the
PETITION OF: S.A.J., FATHER        : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 22nd day of January, 2015, the Petition for Allowance of Appeal

is DENIED.